DETAILED ACTION
This office action is in response to the after final amendment filed on July 18, 2022. Claims 2, 8-15, 18, 19, 22 and 24 -31 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed July 18, 2022, with respect to new claims 25, 26 and 27 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 2, 8-15, 18, 19, 22 and 24 -31 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a filter interlock mechanism actuator operably coupled to the dirt cup and adapted to prevent engagement of a latching end of the latch and the corresponding receiver when the filter assembly is not installed wherein the filter interlock mechanism actuator is moveable between an interference position wherein the filter interlock mechanism actuator is adapted to prevent movement of the latching end into the corresponding receiver and a recessed position where the filter interlock mechanism actuator is free of interference with the motor housing (as in claim 25), nor renders obvious of providing; filter interlock mechanism actuator adapted to prevent engagement of a latching end of the latch and the corresponding receiver when the filter assembly is not installed the filter interlock mechanism actuator comprising a member pivotally mounted to the dirt cup about a pivot axis via a hinge, the member pivotable between a first position where the member is adapted to prevent installation of the dirt cup to a housing if the filter assembly is not installed therein and a second position free of interference where the filter assembly contacts the dirt cup when assembled, wherein the member is biased outwardly from the dirt cup by a spring, (as in claim 26), nor renders obvious of providing; a filter interlock mechanism actuator adapted to prevent engagement of a latching end of the latch and the corresponding receiver when the filter assembly is not installed the filter interlock mechanism actuator comprising a member pivotally mounted to a portion of the dirt cup via a hinge coupling, where the filter assembly contacts the dirt cup when assembled and wherein the member is biased outwardly from the dirt cup by a spring (as in claim 27), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723